       Case 1:20-cv-00132-SPW Document 10-1 Filed 09/14/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


 PSC CUSTOM, LLC, d/b/a POLAR                   Case No. CV 20-132-BLG-SPW
 SERVICE CENTER,

                                  Plaintiff,
                                                  ORDER VACATING AND
        -vs-                                    RESETTING PRELIMINARY
                                                 PRETRIAL CONFERENCE
 HANOVER AMERICAN INSURANCE
 COMPANY, SECTOR CORPORATION,
 and ST. JOHNS CORPORATION,

                                 Defendants.


      Upon Plaintiff’s Unopposed Motion to Vacate and Reset the Preliminary

Pretrial Conference (Doc. __), and for good cause being shown,

      IT IS HEREBY ORDERED that the Preliminary Pretrial Conference

currently set for November 9, 2020, at 1:30 p.m., is VACATED and RESET for

November ____, 2020, at _________ __m. All other deadlines outlined in the

Court’s Order of September 11, 2020 (Doc. 9), shall remain in effect.

      DATED this ________ day of September, 2020.



                                      By _________________________________
                                           U.S. DISTRICT COURT JUDGE
